UNITED STATES SECURITIES AND EXCHANGECOMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 5, 2017 HICKOK INCORPORATED (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation) 0-147 (Commission File Number) 34-0288470 (IRS Employer Identification No.) 10514 Dupont Avenue Cleveland, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (216) 541-8060 Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 5, 2017, Hickok Incorporated issued a news release announcing results for its fiscal 2016 fourth quarter and twelve months ended September 30, 2016. The news release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. 99.1 News Release, dated January 5, 2017 (d) Exhibits. Exhibit Number Description of Exhibit News Release Dated January 5, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HICKOK INCORPORATED By: /s/ Kelly J. Marek Kelly J. Marek Vice President and Chief Financial Officer Date: January 5, 2017 EXHIBIT INDEX Exhibit
